BEFORE: JOAN M. AZRACK                                       DATE: 4/1/2019
UNITED STATES DISTRICT JUDGE                                 TIME: 1:00 PM (20 min)

                     CRIMINAL CAUSE FOR STATUS CONFERENCE

DOCKET NO. 17-CR-587 (JMA)                                                      FILED
                                                                                CLERK
DEFENDANT: Christopher McPartland             DEF. #: 1               4/1/2019 2:02 pm
☐ Present ☐ Not present      ☐ Custody ☒Bail
DEFENSE COUNSEL: Larry Krantz                                            U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF NEW YORK
☐ Federal Defender     ☒ CJA       ☐ Retained
                                                                         LONG ISLAND OFFICE
DEFENDANT: Thomas Spota                        DEF. #: 2
☐ Present ☐ Not present      ☐ Custody ☒Bail
DEFENSE COUNSEL: Alan Vinegrad, Erin Monju
☐ Federal Defender     ☐ CJA        ☒ Retained

AUSA: John Durham, Lara Gatz, Justina Geraci

INTERPRETER:

PROBATION OFFICER/PRETRIAL:

COURT REPORTER: Paul Lombardi                   COURTROOM DEPUTY: LMP

☒     Case Called.            ☒ Counsel present for all sides.
☐     Initial Appearance and Arraignment held.
☐     Defendant waives public reading of the Indictment and enters a plea of not guilty.
☒     Waiver of speedy trial executed; time excluded from 4/1/2019 through 11/12/2019.
☐     Order setting conditions of release and bond entered.
☐     Permanent order of detention entered.
☐     Temporary order of detention entered.
        ☐ Detention hearing scheduled for .
☐ Bail hearing held. Disposition:
☒ Next court appearance scheduled for 6/26/2019 at 1:00 PM. The jury selection and
trial scheduled for 5/14/2019 is adjourned to 11/12/2019 at 9:30 AM.

Defendant    ☐    Released on Bond       ☐    Remains in Custody.

OTHER:
